Exhibit 10.62

 

NuVios, Inc.

197M Boston Post Road West #337|

Marlborough, MA 01752

 

 

 

November 14, 2003

 

Edward Mascioli, M.D.

c/o MPM Capital

111 Huntington Avenue, 31st Floor

Boston, MA 02199

 

Dear Dr. Mascioli:

 

In connection with a variety of matters regarding NuVios, Inc. (the “Company”),
a Delaware corporation, the Company has asked you to serve as an observer on the
Board of Directors of the Company (the “Board”) and possibly in other capacities
for the Company. You have advised us that you are prepared and willing to serve
on the Board and may be willing to undertake such other activities at our
request, if, but only if, inter alia, you receive a satisfactory indemnification
against any and all claims, risks, damages, costs, liabilities and expenses
(collectively, “Claims”) to which you may be subjected or exposed as a result
of, relating to, or in any way in connection with, any such activities
undertaken on behalf of the Company. Claims shall not include any Claims that
the Company may have against you for a breach of or default under any agreement
between you and the Company.

 

Accordingly, the Company hereby agrees to defend, indemnify and hold harmless
you and your agents (each an “indemnified person”), against any and all Claims,
of any and every kind, nature and description, including but not limited to all
costs of defense, investigation and settlement, which you may suffer or to which
you may be subjected or exposed, as a result of, relating to, or in any way in
connection with, activities that you engage in or have engaged in on behalf of,
at the request of, or in connection with the Company, in each instance to the
fullest extent permitted by law applicable under the circumstances. The
foregoing indemnification shall include the obligation of the Company to pay the
fees and expenses of your counsel (subject to the provisions below) and shall
include the obligation to pay the fees and expenses of counsel for each
indemnified person if there would be, or there is believed to be, an actual or
potential conflict of interests in having one firm represent all indemnified
persons, in each case as such fees and expenses are incurred for you or on your
behalf. Such indemnification shall also include the obligation to pay fees and
expenses in advance of any determination as to the proprietary of
indemnification if there should be any question in that regard, although the
Company may require your undertaking to reimburse it for such expenses if it is
ultimately determined that the Company is not required to or may not properly
indemnify you. Any such undertaking shall be without bond or other security,
unless otherwise required by law.

 

Decisions that are to be made by indemnified, persons hereunder and under
similar indemnification agreements may be made by a majority in number of
indemnified persons similarly situated.

 

--------------------------------------------------------------------------------


 

If, as to any Claim or Claims as to which indemnification is provided hereunder,
the Company or other persons who are indemnified in a similar manner, are
subject to, or exposed to, the same or substantially the same Claim or Claims,
the Company shall be entitled to participate in the litigation or proceeding
relating to such Claim or Claims, and, after written notice from the Company to
an indemnified person, to assume the defense of such litigation or proceeding
with counsel of its choice at its expense (which may, in the absence of
conflicts of interest, be the same counsel that represents the Company with
respect to the matter), provided, however, that such counsel shall be
satisfactory to the indemnified person in the exercise of his, her or its
reasonable judgment. Notwithstanding the election of the Company to assume the
defense of such litigation or proceeding, such indemnified person shall have the
right to employ separate counsel and to participate in the defense of such
litigation or proceeding, and the Company shall bear the reasonable fees, costs
and expenses of such separate counsel if (i) the use of counsel chosen by the
Company to represent such indemnified person would present such counsel with a
conflict of interest; (ii) the defendants in, or targets of, any such litigation
or proceeding include both an indemnified person and the Company and such
indemnified person shall have reasonably concluded that there may be legal
defenses available to him, her or it, or to another indemnified person, which
are different from or in addition to those available to the Company; (iii) the
Company shall not have employed counsel satisfactory to such indemnified person,
in the exercise of such indemnified person’s reasonable judgment, to represent
such indemnified person within a reasonable time after notice of the institution
of any such litigation or proceeding; or (iv) the Company shall authorize such
indemnified person to employ separate counsel at the expense of the Company. In
any of the cases referred to in the preceding sentence, the Company shall not
have the right to direct the defense of the action, but to the extent feasible
consistent with avoiding conflicts of interest, the minimum number of lawyers or
law firms shall be used to represent all indemnified persons (including those
indemnified under different but similar agreements) similarly situated.

 

2

--------------------------------------------------------------------------------


 

The Company acknowledges that the signatory for the Company of the documents
(the “Documents”) executed in connection with the sale of the Company’s Common
Stock, Series A Junior Convertible Preferred Stock and Series B Convertible
Redeemable Preferred Stock dated as of November  , 2003 shall not have any
liability under the Documents or with respect to any matter related to the
Documents in such signatory’s capacity as a representative of the Company.

 

 

 

NUVIOS, INC.

 

 

 

 

 

 

 

 

By:

/s/ Michael Rosenblatt

 

 

Name:

Michael Rosenblatt, M.D.

 

 

Title:

Acting Vice-Chairman

 

 

 

 

 

 

Accepted and Agreed:

 

 

 

 

 

/s/ Edward Mascioli

 

 

Edward Mascioli, M.D.

 

 

 

3

--------------------------------------------------------------------------------